 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDstation in St. Louis, Missouri.Employees engaged as radio andtelevision continuity checkers and transcription record clerks, cur-rently represented by St. Louis Newspaper Guild, Local 47, AmericanNewspaper Guild, AFL-CIO, are entitled to perform all indexingand clerical work associated with such cartridges at the Employer'saforesaid station.Accordingly, Local 4, International Brotherhoodof ElectricalWorkers, AFL-CIO, is not entitled to force or requirethe Employer by means proscribed by Section 8(b) (4) (i) (D) of theAct to assign the above-mentioned disputed work to engineers andprojectionists who are currently represented, by it.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 4, International Brotherhood of ElectricalWorkers, AFL-CIO, shall notify the Regional Director for the Four-teenth Region, in writing, whether or not it will refrain from forcingor requiring the Employer by means proscribed by Section8 (b) (4) (1) (D) to assign the work in dispute to its members ratherthan to the employees currently represented by the Musicians andGuild.MralnER FANNING took no part in the consideration of the aboveDecision and Determination of Dispute.Local 761, International Union of Electrical,Radio and MachineWorkers(AFL-CIO)andGeneral Electric Company,Appli-ance and Television Receiver Division.CaseNo. 9-CC-158.August 08, 19693SUPPLEMENTAL DECISION AND ORDEROn June 8, 1959, the National Labor Relations Board issued itsDecision and Order in the above-entitled proceeding, finding that theRespondent, Local 761, International Union of Electrical, Radio andMachine Workers (AFL-CIO), had engaged in certain conduct inviolation of former Section 8(b) (4) (A) of the National Labor Rela-tions Act, as amended, and ordering it to cease and desist therefromand to take certain affirmative action, set forth therein. Thereafter, onApril 18, 1960, the United States Circuit Court of Appeals for theDistrict of Columbia issued an Order enforcing the Board's Order 2and, on May 18, 1960, entered a Decree enforcing the Order of theBoard.On May 29, 1961, the United States Supreme Court reversedthe Decree of the Court of Appeals and directed it to remand the caseto the Board for the purpose of making further findings of fact.'1123 NLRB 15472 278 F 2d 2823 366 US 667, G72138 NLRB No 38. LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO, ETC.343Pursuant to the mandate of the Supreme Court, on July 12, 1961, theCourt of Appeals vacated its Order and Decree and remanded thecase to the Board for further proceedings.On September 14, 1961,the Board issued an Order reopening the record in this case anddirecting that a further hearing be held for the purpose of receivingfurther evidence.On February 26, 1962, Trial Examiner A. Bruce Hunt issued hisSupplemental Intermediate Report in this proceeding, a copy of whichis attached hereto, finding that the Respondent had not engaged in un-fair labor practices as alleged in the complaint and recommendingthat the complaint be dismissed.Thereafter, the General Counsel andthe Charging Party filed exceptions to the Supplemental IntermediateReport and briefs in support thereof.The Respondent filed excep-tions to the Supplemental Intermediate Report and a brief in supportof the Trial Examiner's Recommended Order.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following additionsand modifications.General Electric (herein referred to as GE) owns and operates aplant near Louisville, Kentucky, known as Appliance Park, where itmanufactures washers, refrigerators, and other household electricalappliances.Because of unsettled grievances, Respondent Union,called a strike against GE on July 27, 1958, during which it picketedall entrances to GE's premises, including gate 3-A, which had beenreserved by GE for the exclusive use of employees of independent con-tractors engaged in various jobs at Appliance Park. In its originaldecision, there being no dispute that the Union's conduct was otherwiselawful, the Board concluded that an object of the Union's picketing atgate 3-A was "to enmesh these employees of the neutral employers[the independent contractors] in its dispute with the Company," andhence,by the picketing, the Union violated former Section8 (b) (4) (A).' In remanding the case for further findings, the SupremeCourt ruled that picketing at a reserved gate on the premises of aprimary employer, such as that involved in the instant case, was law-ful primary activity, unless the following three conditions existed:There must be a separate gate, marked and set apart fromother gates ; the work done by the men who use the gate mustbe unrelated to the normal operations of the employer; and the4Member Fanning concurred on the separate ground that the picketing failed to com-port with two of the criteria set forth in the Board'sMoore Dry Dock Companydecision,92 NLRB 547. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork must be of a kind that would not, if done when the em-ployer were engaged in its regular operations, necessitate cur-tailing those operations.The Supreme Court further indicated that, if there was a "mingleduse" of the reserved gate, the picketing would be primary, unless thework of the independent contractorsnotmeeting either of the lattertwo conditions, referred to above, was "so insubstantial as to betreated by the Board asde minimis."As the record theretofore madefailed to show the extent to which gate 3-A had been used by em-ployees of independent contractors in the performance of "conven-tional maintenance work necessary to the normal operations" of GE,the Supreme Court remanded the case.As described more fully in the Supplemental Intermediate Re-port,GE's Appliance Park is divided into five separate manufac-turing departments.5Each of these manufacturing departments ishoused in a separate building and employs its own maintenance em-ployees, known as "building maintenance" employees, who do the"routine maintenance work" at each of the buildings. In addition,in GE's relations and utilities department, there is a division calledCentral Maintenance (herein sometimes referred to as CM), employ-ing about 100 persons, which performs maintenance work for all theGE departments. In addition to "routine maintenance" work, CM,as appears below, performs maintenance work of a "capital-improve-ment nature."On occasion, CM bids against independent contractorsfor work to be done at Appliance Park. The principal work sched-uled to be done by the independent contractors using gate 3-A duringthe picketing period related to the rearranging and enlarging of theconveyor system in the refrigerator and range departments.6Theseconveyors,are utilized by GE to transport appliance parts along theproduction lines and for the purpose of storing extra parts.Thebulk of this conveyor work is necessitated by GE's annual change-over to production of new appliance models. In addition to theconveyor work, independent contractors during the picketing periodhad contracts to do work for GE in the sum of approximately $100,000.This work, described in detail in the Supplemental Intermediate Re-port and discussed more fully below, was principally constructionwork and, to an extent, repair and miscellaneous other work.'5 These are home laundry, ranges,dishwashers and disposals,household refrigerators,and air conditioners.OThe total amount of work scheduled to be done by the independent contractors dur-ing the picketing period amounted to approximately$278,000.Of this amount,the con-veyor work constituted approximately$170,000.7 The Trial Examiner admitted evidence relating only to work of the independent con-tractorswhich was begun or scheduled to be done during the picketing period.TheUnion also sought to present evidence relating to the work of independent contractorsusing gate 3-A for a year prior to the strike and work scheduled to commence after thestrike ended.The Trial Examiner rejected such evidence and the Union excepted to his LOCAL 761,INT'L UNION OF ELECTRICAL,RADIO, ETC.345The Trial Examiner,in his Supplemental Intermediate Report,recommended dismissal of the complaint in its entirety.Relyingsolely on the conveyor work, the Trial Examiner concluded that thiswork failed to meet either of the Supreme Court's last two condi-tions establishing that reserved-gate picketing is secondary.'TheTrial Examiner found that since the conveyor system was"an essen-tial step in resuming the production of finished products,"the con-veyor work was therefore related to GE's normal operations.TheTrial Examiner further found that since the conveyor work could takeplace only while production employees were not at work, the con-veyor work also failed to satisfy the Supreme Court's second condi-tion.The Trial Examiner found it unnecessary to consider whetherwork by independent contractors other than conveyor work was re-lated to GE's normal operations.The General Counsel and GE excepted generally to the conclusionsof the Trial Examiner.The Union excepted to the Trial Examiner'sfailure to rely on the nonconveyor work in dismissing the complaint.We find,in agreement with the Trial Examiner,that, by picketinggate 3-A, the Union did not violate former Section 8(b) (4) (A).However,we reach this conclusion solely on the following grounds.As noted, the Supreme Court ruled that reserved-gate picketing wasprimaryunlessthe work of the independent contractors using the gatemetbothof these conditions:(1) the work of the contractors must beunrelated to the normal operations of the employer(hereinafter re-ferred to as the"related work"test) ;and (2)the work of the con-tractors,if done when the plant was engaged in regular operations,would not necessitate curtailing those operations.Accordingly, if aportion of the work of the independent contractorsusing gate 3-Aconstituting more thana de minimisamount failed to meeteitherofthese conditions,the reserved-gate picketing was primary.For thereasons stated below,we find that work other than conveyor work,scheduled to be done by independent contractors during the picketingperiod andconstituting more thana de minimisamount,was relatedto GE's normal operations.While, asnoted above,the Trial Examiner did not rely on the nonconveyor work in recommending dismissal of the complaint, in hisSupplemental Intermediate Report, he reiterated his earlier finding inthe original Intermediate Report I that the work of the independentcontractors was "of a class and sometimes even of an exact kind as thatwhich is performed by the Company's employees."Specifically, therecord establishes that GE employees had done nonconveyor workrulingIn view of our determination hereinafter that the complaintbe dismissed, we finditunnecessary to decide whether the Trial Examiner ruled correctlyin excluding suchevidence.8 Gate 3-A was clearly a separate gate, marked and set apart from othergates, as re-quired by the Supreme Court in its first condition.9 123 NLRB, at p. 1555. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDidentical or substantially similar to that scheduled to be done by em-ployees of the independent contractors in jobs whose contract pricestotaled approximately $14,750.10These jobs were the installation ofshower rooms, repair of roads, construction of a sound room, enlargingof the ventilating system for the removal of welding fumes, concretework in connection with an air-shelter type of warehouse building,and the construction of a catwalk." Since this work, which we findconstitutes more thana de minimisamount had previousy been per-formed by GE employees, we find that such work was part of GE'snormal operations. It follows therefore that this work, which wasscheduled to be performed by independent contractors utilizing gate3-A, was necessarily related to GE's normal operations.We accord-ingly find that the Supreme Court's "related work" condition was notmet and hence the Union's picketing at gate 3-A was primary.We further find that work of the independent contractors was re-lated to GE's normal operations for the following additional reason.The Trial Examiner found, and the record establishes, that CentralMaintenance employees were scheduled to work during the picketingperiod together with employees of independent contractors in the con-struction of a truck dock and in the construction of a mezzanine. Thecontract price on the portion of work awarded to the independent con-tractors on these jobs totaled $26,100.12We find that CM's portion ofthe work of these jobs was part of GE's normal operations and, there-fore, that the work of the independent contractors on these jobs wasrelated to GE's work on these jobs and hence related to GE's normaloperations.We accordingly find, for this additional reason, that thework of the independent contractors failed to meet the SupremeCourt's "related work" condition and, on this basis, that the picketingherein was lawful primary picketing.13Accordingly, we shall dismissthe complaint.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOM took no part in the consideration ofthe above Supplemental Decision and Order.10 Approximately 34 employees of independent contractors were required to perform thework involved on these jabs11 CM was asked to bid against independent contractors for the job of constructing thesound room(contract price$1,240), but was underbid.CM was also asked to bid againstindependent contractors fol the job of enlarging the ventilating system ('$1,83'8), but itdid not offer a bid12 In the construction of the truck dock, the independent contractors were to be paid$17,500 and CM, which was to do the lighting and heating work, was to be paid$5,400.In the construction of the mezzanine,independent contractors were to be paid $8,630and ACM,which was to do the sprinkler and lighting work, was to be paid $3,500.Therecord indicates that the portion of the work scheduled to be done by the independentcontractors on these jobs was not of the type that had previously been done by GE,employees.18 In view of our decision herein,we find it unnecessary to pass on the validity of thegrounds relied on by the Trial Examiner in finding that the picketing of gate 3-A waslawful. LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO,ETC.347SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are derived from the remand inLocal 761, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO v. N.L R.B., et al.,366 US. 667. The hearing on remand was conducted by Trial Examiner A. BruceHunt on November 8, 9, and 10, 1961, at Louisville, Kentucky, with all partiesrepresented.Upon the entire record and my observation of the witnesses, I make,the following:SUPPLEMENTAL FINDINGS OF FACT1.SUMMARY OF FACTS ALREADY ADJUDICATEDThis case involves picketing at a "separate gate" to a plant.My original findingsand conclusions appear at 123 NLRB 1554et seq.The Board's decision reversingmy conclusions appears at page 1547et seq.The Supreme Court's opinion is citedabove.Briefly, General Electric Company (herein the Company) operates a 1,000-acre plant called Appliance Park near Louisville, Kentucky, where it manufactureswashers, dryers, and other household appliances.One entrance to the premises,called gate 3-A, is reserved for the exclusive use of independent contractors whoseemployees work on the premises.Local 761 I.U.E. (herein the Respondent orthe Union) represents the Company's approximately 7,600 production and mainte-nance employees and, during 1958, called a strike against the Company because of24 unsettled grievances.All entrances to ,the premises, including gate 3-A, werepicketed.The strike was lawful and, insofar as we are concerned here, the picket-ing was peaceful.The issue is whether the picketing at gate 3-A was valid primarystrike activity or, on the other hand, a secondary boycott in violation of Section8(b)(4)(A) as the Act was written before the 1959 amendmentsThe picketingat all other entrances was, as the General Counsel concedes, primary strike activity.II.THE SUPREME COURT'S OPINION; THE REMANDThe question presented to the Supreme Court was whether a. majority-status union,engaged in a lawful primary strike, may validly, as part of primary strike activity,picket at a gate to the struck premises which is used exclusively by employees ofindependent contractors who work on the premises.The answer, according to theSupreme Court, "is found in the type of work that is being performed by those whouse the separate gate."366 U.S. at 680. Prerequisites to a determination thatthe picketing is invalid are: "the work done by the men who use the gate must beunrelated to the normal operations of the [primary] employer, and the work mustbe of a kind that would not, if done when the plant were engaged in its regularoperations, necessitate curtailing those operations."Id.at 681.The Court heldfurther that, "if Gate 3-A was in fact used by employees of independent contractorswho performed conventional maintenance work necessary to the normal operationsof General Electric, the use of the gate would have been a mingled one outside thebar of 8(b)(4)(A)."The Court remanded for additional evidence because therecord did not disclose the extent of "such mingled use."Id.at 682.The Board, pursuant to the remand, directed that evidence be received on thefollowing subjects:(1)Whether the work performed by the independent contractors ... whoseemployees used Gate 3-A consisted of:a.Construction, orb.Remodeling and repairing of machinery or buildings of the [Company],orc.Retooling, revamping, or rearrangement of machinery and equipment ofthe [Company], ord.A combination of the above categories.(2)Whether any of the work described in the above categories includedconventional or regular maintenance work necessary to the normal operationsof the [Company].(3)The dollar amount of work performed and the number of employeesused by each of such independent contractors in executing contractual obliga-tions under (1) above.(4)The nature of any work described in (1) above which the [Company's]employees have performed or could have performed and the extent thereof.In addition to the term "conventional maintenance work," the Court used theterms "general maintenance work," "maintenance work," "routine maintenance serv- 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDices,"and "specialized work of a capital-improvement nature."As noted, theBoard used the term"conventional or regular maintenance work."For reasonswhich will appear, it is unnecessary to classify each of the work projects describedbelow as having been within one or another of the quoted terms.III. THEFACTUAL SITUATIONAFTER HEARINGON REMANDIn considering the work which was done by theCompany'smaintenance em-ployees, as well as by employees of independent contractors, it should be recalledthat each of the manufacturing departments at Appliance Park "is operated on anindependent basis with its management being charged with the responsibility ofmakinga profit." 123 NLRB at 1555. Each manufacturing department is housedin a separate building or buildings and has its own maintenance employees whoare called"BuildingMaintenance"and who do the routine maintenance work ofthe building. In addition to those maintenance employees, there 'are 100 or moreothers who are on the work force of "Central Maintenance" and who work in themanufacturing departments and elsewhere throughout the 1,000-acre premises.Id.Central Maintenance is a division of a nonmanufacturing department called "Rela-tions and Utilities" (R & U) which, as the Company says in its brief:... handles employee and community relations problems, ... the constructionand repair of utility systems such as water, heat, power, etc., serving the plant.sees that the grounds, roadways, parking lots, etc., are kept in proper con-dition ... perform[s] the engineering and drafting work for the jobs relatingto utilities and the other areas which are the particular responsibility of R & U,... renders engineering and technical assistance on all phases and types ofconstruction, etc., with which any [manufacturing or nonmanufacturing] De-partment at Appliance Park may be concerned .. . .As was recited in my Intermediate Report and as will appear below, from time totime Central Maintenance bids against independent contractors for work anywhereon the premises.A. The record does not show all types of work which Central Maintenanceperformed before the strike or on which itbid againstcontractorsThe evidence does not disclose the full variety of tasks which Central Maintenanceemployees performed.The "shop orders" showing such tasks during 1958, as wellas Central Maintenance's bids, successful and unsuccessful in that year, were de-stroyed during 1959.On the other hand, the evidence does establish, as Merle G.Lawson, the Company'smanagerof plant construction engineering and drafting,testified, that Central Maintenance employees are not confied to "routine maintenanceservices" but sometimes engage "in specialized work of a capital-improvement na-ture."Those employees used not only the small tools of electricians, carpenters,machinists, bricklayers, etc., but also such equipment as power tools, precision cut-ters, air compressors, hydraulic benders to form pipe, plumbing equipment, weldingequipment, trucks, road graders, bulldozers, reverse cranes for digging, fork trucksand load lifters capable of lifting as much as 15 tons, cranes that are rated up to90 tons, and a "crow's nest" to lift employees to substantial heights.The GeneralCounsel concedes in his brief that the employees in Central Maintenance "weresufficiently skilled in the various trades and 'had available the necessary equipmentso that maintenance employees were individuallycapableof performing much ofthe work done by employees of the independent contractors."As will appear, how-ever,CentralMaintenance's work force was not large enough to handle the workof some independent contractors while simultaneously performing work on whichithad underbid contractors or which had been assigned to it for other reasons.B. The Company'sannual"shutdown period" and its proximity in 1958 tothe strikeEach year the Company has a shutdown period which generally extends for 2weeks and in which production employees are given vacations, but which may ex-tend for a longer period in a particular production department if the needs of thedepartment so require.During the annual shutdown periods, the maintenance em-ployees, with few exceptions, are not given vacations because there is much workfor them during those periods.Too, there are more independent contractors atwork on the premises during the shutdown periods than'at any other time of year.During 1958 the pertinent dates of the strike and the shutdown period were as fol-lows: On July 27 the strike began, and there was picketing at all entrances; on Sat- LOCAL 7 6 1, INT'L UNION OF ELECTRICAL, RADIO, ETC.349urday, August 9, the picketing at gate 3-A ceased when the General Counsel ob-tained an injunction in a local United States district court; on August 10 the strikeand all other picketing ended; on Monday, August 11, the 2-week shutdown periodbegan.'C. The documentary evidence concerning the work of independent contractorsThe documentary evidence concerning the work of independent contractors con-sists of certain contracts, called "purchase orders," between the contractors and theCompany. This evidence was confined to work which was interrupted or delayed be-cause of the picketing at gate 3-A.2Neither the contracts nor the available testi-mony disclosed the total number of employees of all independent contractors, norwas there evidence available upon which to determine the proportions of the totalcontract prices which were for materials and for labor.Three of the contracts willnot be discussed because the work thereunder was relatively minor; in each the con-tract price was less than $1,000 and the combined prices were less than $2,000?D. The work of independent contractors in rearranging and enlarging theconveyor systemsThe principal work of contractors at times material was to rearrange and to enlargeoverhead conveyor systems in the range and household refrigerator departments.Thesystems are the means by which parts_are transported along production lines to beassembled into finished products.Most of the changes in, and additions to, thesystems during the 1958 shutdown period were necessitated by the fact that produc-tion on new models of ranges and refrigerators was to begin after that period, andthe systems in use for the earlier models were unsuitable for the new models .4Thecontracts for the work (General Counsel's Exhibits Nos. 24, 25, 35, 36, and 37) totalabout $172,000 including materials,5 plus a few thousand dollars in the event ofovertime work by the contractors' employees.Those employees numbered about116, slightly more than the number of employees in Central Maintenance.The work on the conveyor systems in preparation for the new models could notbe performed when production employees were at work. Therefore, it was sched-uled mainly for the shutdown period, but some of it was performed earlier on week-ends and at night.Gordon Chadbourne, the Company's manager of manufacturingand engineering in the range department, testified that "it just isn't possible to op-erate the plant and do this kind of [conveyor] work" simultaneously.Wilbur L.Goodfleish, manager of manufacturing and engineering in the household refrigeratordepartment during 1958, testified that the conveyors "are an integral part of ourproduction facility, [and] are almost constantly being revised to some degree oranother," often on weekends because most changes do not require a longer period oftime, and during the annual shutdowns in the instances of "major revisions."With respect to the Board's inquiry whether the Company's employees could havehandled the conveyor projects, the answer is that Central Maintenance employeeshad the necessary skills for all conveyor work and to some extent performed con-veyor work.The type of conveyor work which has been discussed is the rearrange-'There is testimony by David Falk, the Company's construction engineer in the depart-mentwhich manufactures washers and dryers, that the 1958 shutdown period for thatdepartment was deferred until December.21 excluded from evidence certain contracts which were offered by the Union andwhich covered work that had not been scheduled to begin until August 11, by which datethe strike had ended.Upon reconsideration, I seriously doubt the soundness of my ruling,but there was no prejudicial error in view of the determinations herein.3 biy use of the term "relatively minor" does not connotede minimus." 'De minimusin the law has always been taken to mean trifles-matters of a few dollars or less.' . . .The time has not yet arrived when $2,000 is but a trifle."N.L.R.B. v. Aurora City Lines,Inc,299 F. 2d 229 (CA.?)4The Company says in its brief that "Changes in the conveyors are . . . made neces-sary each year because of annual model changes in the various appliances manufacturedby the Company, and the extent of the changes depends on whether the model changesare slight or radicalWhen a major change is made in appliance models the rearrange-ment of the conveyors can require the addition of as much as 25% to 75% newequipment."5A single employer was awarded contracts totaling about $136,000, of which about$42,000 represented the cost of materials for installation of a new conveyorline, an un-determined amount represented cost of materials on lines which were to be relocated, andstill another undetermined amount represented labor costs. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and enlargement of conveyor systems.Richard A. Anderson, superintendentof Central Maintenance, testified that employees under his supervision have thenecessary skills for the work but that such projects must be performed during briefannual shutdown periods when the production employees are not at work, and Cen-tralMaintenance's work force is not large enough to meet the time demand. In fact,on one contract for $8,285 involving electrical work on the same project as thatmentioned in footnote 5, Central Maintenance was so busy as the shutdown periodapproached that it refused to bid.Another type of conveyor work is the "almostconstant" revisions, which are due partly to technological advances.The revisionsare performed by contractors but Central Maintenance employees are qualified to dothe work. Still another type of conveyor work is the maintenance.Routine main-tenance is handled by Building Maintenance instead of Central Maintenance.On theother hand, upon an occasion before the strike when it was necessary to elevate aportion of a conveyor system in order to make room for the erection of "a giganticoven" by a contractor, the elevation was handled by Central Maintenance.E. Construction, repair, and other work of contractors which did not necessitatecurtailing production operationsA number of contracts involved work which in some instances was related to theCompany's production operations, but which was of kinds that, to quote from theSupreme Court's opinion, "would not, if done when the plant were engaged in itsregular [production] operations, necessitate curtailing those operations."Thesecontracts (General Counsel Exhibits Nos. 14 through 18, 21, 23, 28, and 46) had atotal price of about $100,000 for labor, materials and equipment.The number ofemployees required is uncertain but was less than 100.Central Maintenance couldhave performed some of the work of the contractors and did perform related work.The projects were:(1) the construction of a two-stall truck dock.The dock was built partlyby an independent contractor and partly by Central Maintenance. It was anenlargement of loading and unloading facilities of a building in which refrig-erators are manufactured.The independent contractor's portion of the projectwas valued at $17,531, and to some extent Central Maintenance could havedone that work.CentralMaintenance's portion was valued at $5,400 and in-volved the heating, electrical and sprinkler work.(2) the construction of a mezzanine to be used as a testing area for airconditioners.The work was done by a contractor and Central Maintenance.The total cost was about $12,000, of which the contractor's portion was $8,630.Central Maintenance employees, in addition to having performed a part of thework, had the skills and equipment to perform some, if not all, of the remainder.(3) the installation of ;facilities for testing room air conditioners.The con-tract price was $43,800.CentralMaintenance could have performed some ofthe work.(4) the resurfacing of a parking lot.The cost was about $16,225. CentralMaintenance employees, who were skilled and equipped to perform some ofthe work, lacked certain equipment to perform the entire project.(5) the installation of shower rooms at a cost of $5,060. Central Maintenancecould have performed the job, but it was not asked to bid against the independentcontractor because its employees were too busy on other projects.(6) the repair of roads at a cost of $4,204. Central Maintenance could nothave done the entire job because it lacked two types of rollers.(7)miscellaneous projects costing less than $2,000 each, namely, (a) theconstruction of a soundroom for maintaining noise levels, on which CentralMaintenance was underbid; (b) enlarging a ventilating system for the removalof welding fumes, on which Central Maintenance declined to bid although itsemployees were qualified for the job; and (c) certain concrete work which Cen-tralMaintenance could have done in part if not entirely.F. The remaining work of independent contractorsThree contracts(General Counsel'sExhibits Nos. i13, 39, and 41),do not fit read-ily into groups already discussed.The number of men involved is uncertain butperhaps did not exceed a dozen.The projects were:(1) plumbing to correct a deficiency in a drain.The cost was $1,573 includ-ing materials.CentralMaintenance employees had the skills and equipmentto do the job but they were committed to other projects.Thisplumbing differsfrom other plumbing already discussed in that it was for a different purpose LOCAL 761, INT'L UNION OF ELECTRICAL, RADIO, ETC.351and also could not have been performed while production employees workedat their regular tasks(2) installation of production control equipment at a cost of $1,990. CentralMaintenance was underbid by an independent contractor.The equipment whichwas installed constituted only a portion of an entire project that was nevercompleted.Some of the work was done before the strike, but I cannot determinewhether there was any interruption in the work of production employees.(3) installation of a "catwalk,"i.e., a walkway about 35 feet above the floor,at a cost of$1,405.CentralMaintenance could have performed the work butdid not bid on it.The record does not disclose whether, if the work had beenperformed while production employees were at work, there would have been anyinterference with production.IV.CONCLUSIONS AND RECOMMENDATIONThe Board's remand order directed that evidence be taken on certain subjects.The evidence,insofar as it was available,is set out above.With respect to theportion of the remand order which inquires,as to the nature of any work performedby independent contractors, that the Company's employees have performed or couldhave performed,the evidence on remand warrants reiteration of a finding in myIntermediate Report as having been essentially correct.That finding reads:the work of the [contractors']employees is of a class and sometimes evenof an exact kind as that which is performed by the Company's employees; thatis, the contractors'employees,like the Company'semployees,are engaged inwork related to the production of finished products or to the maintenance of theplant.The prerequisitesto a findingthat the Union's picketing at gate 3-A was invalid,as set forth in section II above, were enunciated inUnited Steelworkers v. N.L.R.B.,289 F. 2d 591,595 (C.A. 2),and were adopted by the Supreme Court in the instantcase.The Court of Appeals said:The principles of the Board's ruling which we here enforce are not undulydifficult to understand or to put into practice.There must be a separate gate,marked and set apart from other gates; the work done by the men who usethe gate must be unrelated to the normal operations of the employer,and thework must be of a kind that would not, if done when the plant were engagedin its regular operations,necessitate curtailing those operations.In setting forth in my Intermediate Report certain principles which I understoodto be established law, J held that traditional primary strike activity includes deliberateattempts to halt the operations of a struck plant by peacefully soliciting neutral em-ployeesinter aka (1)not to bring raw materials into the plant for processing by pri-mary employees,or to take finished products from the plant,and (2)not to contributeto production by working in the plant.The Supreme Court's opinion in this caseestablished that "traditional primary activity"includes appeals"to neutral employeeswhose tasks aid the [primary]employer's everyday operations"and, therefore, thatan employer may not utilize a separate gate to shield from primary picketing theneutral employees who transport raw materials for processingby primaryemployeesor ,the finished products made therefrom.3,66U.S. at 681. The Board has changedits decisional law accordingly 6 If, as I believe to be the law, a separate gate also maynot be used to shield from primary picketing the neutral employees whose work inthe plant contributes to production,the complaint in this case must be dismissed.As recited,at ,times material the principal work of the contractors was in connec-tion with the overhead conveyors while the remainder of their work was largelyconstruction,repair, and the installation of equipment and facilities.The GeneralCounsel and the Company contend that all work of the contractors'employees was(1) unrelated to normal operations of the Company and (2)of kinds that, to quotefrom the opinion inUnited Steelworkers,"would not, if done when the plant wereengaged in its regular operations,necessitate curtailing those operations."On theother hand,if the work on the conveyor systems does not fitbothof those twoprerequisites,we need not consider the other work of the contractors because theconveyor work was extensive from the standpoints of both the cost and the number°In LocalUnionNo.5895,United Steelworkers,et at.(Carrier Corporation),132NLRB 127, the Board overturned the 1959 doctrineof Lumber&Sawmill Workers, et at(GreatNorthernRailway Company),122 NLRB1403, 1410-1412, 126 NLRB 57, thatpeaceful picketingof a separate gatewhich is used exclusively by a carrier of rawmaterials and finished products is not primary strike activity 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDof neutral employees.We have seen,as a representative of the Company testified,that the conveyors"are an integral part of our production facility."Too,the shift from production of old to new model refrigerators and ranges during 1958was dependent upon the rearrangement and enlargement of the conveyors,and thus,,to paraphrase a statement of the Supreme Court in this case,"the tasks of the neutral,employees aided the Company's everyday operations."It seems to me that work on.an integral part of production facilities as an essential step to resuming the produc-tion of finished products is clearly related to the plant's normal operations.Thisconclusion dictates dismissal of the complaint,but the second prerequisite will be dis-cussed with reference to the conveyor work.Turning to the second prerequisite,that the work of the neutral employees who usethe separate gate"must be of a kind that would not, if done when the plant wereengaged in its regular operations,necessitate curtailing those operations,"the Gen-eralCounsel argues that the plant's normal operations were not curtailed by thework of the contractors'employees on the conveyors because"normal operationswerenot carried on during the shut-down period. . . ."The General Counsel thusreads the prerequisite as though the Court had not used the phrase,"if done whenthe plant were engaged in its regular operations."I cannot agree with the GeneralCounsel because I believe that that phrase is very meaningful.It is interesting tonote that the Company takes a different position than the General Counsel.TheCompany argues that"normal or regular operations of the Company's plant includean annual vacation shutdown.. ."and thus that the work of the contractors duringthe shutdown period was performed during normal operations without curtailmentof the operations.This argument,according to the Union,"smacks of sophistry."I cannot agree with the Company's contention.As I construe the pertinent por-tions of the opinion inUnited Steelworkers,read in the light of the facts there, andbearing in mind that they "are not unduly difficult to understand," I believe thatthe Court said in substance that the work of employees who use the separate gate mustbe not only unrelated to the normal operations of the primary employer,but mustalso be of kinds that could be performed by neutral employees while the primaryemployees continued with their work.Viewed in that light,the second prerequisitealso is absent.The neutral employees could work on the conveyors only whenproduction employees were not at work.To quote Chadbourne again,"it just isn'tpossible to operate the plant and do this kind of work."For the reasons related,I find that the Respondent has not engaged in unfair laborpractices and I recommend that the complaint be dismissed.This recommendation,I reiterate,ismade without having to decide which of the various projects described insection III,E and F,above, were related to the normal operations of the Company.Lawler'sCafeteria&Catering CompanyandHotel,Motel,Restaurant and Club Employees Union Local 353, affiliatedwith Hotel&Restaurant Employees and Bartenders Inter-national Union,AFL-CIO.Case No. 16-CA-1619.August 29,1963DECISION AND ORDEROn June 1, 1962, Trial Examiner James F. Foley issued his Inter-mediate Report in the above=entitled proceeding, finding that the Re-spondent had engaged in the unfair labor practices alleged in the com-plaint and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with138 NLRB No. 40.